Title: To Benjamin Franklin from Francis Hopkinson, 22 October 1778
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Friend.
Philada. 22d. Octr. 1778.
Had I consulted my own Inclinations more than your Ease, you should have frequently heard from me since you left us; but knowing your Correspondence to be extensive and your Engagements important, I have avoided offering myself to your Notice lest I should intrude on more weighty Concerns. I would not, however, carry this Delicacy so far as to run the Hazard of being entirely forgot by one who was my Father’s Friend to the last, and whom I am very proud to call mine. A Continuance of your Regard will be a real Gratification to me and flatter my Vanity, as I can truly say I both love and honour you. I have suffered much by the Invasion of the Goths and Vandals. I was obliged to fly from my House at Borden Town with my Family and leave all my Effects in Statu quo; the Savages plundered me to their Heart’s Content, but I do not repine, as I do really esteem it an honour to have suffered in my Country’s Cause and in Support of the Rights of human Nature, and of civil Society. I have not Abilities to assist our rightious Cause by personal Prowess and Force of Arms, but I have done it all the service I could with my Pen, throwing in my Mite at Times in Prose and Verse, serious and satirical Essays &ca. The Congress have been pleased to appoint me Treasurer of Loans, for the United States with a Salary of 2000 Dollars. Could our Money recover it’s former Value, I should think this a handsome Appointment—as it is, it is a Subsistance.
Mrs. Bache has been so good as to lend me your portable Electrical Apparatus, which I have got in excellent Order, and shall take great Care of; it is a great Amusement to me, and I hope you will not be offended with her and me for this Liberty. I wish to borrow also your little Air Pump, which is at present much out of Order, but I will clean it and put it to Rights if she will let me have it. Whatever she lends me shall be punctually restored on Demand, in good Repair. N.B. Your Gim-cracks have suffered much by the late Usurpers of our City. But I will not detain you longer with my uninteresting Chat. Sincerely wishing you a long Continuance of Health and Ease, and all the solid Comforts which a good Man enjoys in the decline of Life, I am, dear Sir, Your ever affectionate and unfeigned Friend
Fras Hopkinson
Dr. Franklin
 
Notation: fras hopkinson. Phyladelphie 22. aout[sic] 1778.
